Citation Nr: 0816534	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-10 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for bursitis of the 
left shoulder with mild acromioclavicular osteoarthritis, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from May 1974 to May 1978, and 
from October 1981 to October 1997.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the VA 
Regional Office (RO) in Waco, Texas which increased the 
veteran's evaluation for left shoulder bursitis from 10 
percent to 20 percent effective October 25, 2004.   


FINDING OF FACT

The veteran's left shoulder disability does not manifest 
limitation of motion of the arm to 25 degrees from the side.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
left shoulder bursitis, with mild acromioclavicular 
osteoarthritis, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-
4.46, 4.71, 4.71a, Diagnostic Codes 5003, 5019, 5201 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. 
§ 3.159 (2007).  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in November 2004 and November 2005.  The RO provided 
the requisite notification regarding the disability 
evaluation and the effective date that could be assigned in 
May 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  His claim was thereafter readjudicated in a March 
2007 supplemental statement of the case.

The Board acknowledges that in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), the United States Court of Appeals for 
Veterans Claims (Court) held that in increased rating claims, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the VA 
notify the claimant that to substantiate a claim he or she 
must provide, or ask the VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the VA must provide at lease 
general notice of that requirement to the claimant.  

The Board finds that the May 2006 notice letter in particular 
satisfied the additional notice requirements imposed by 
Vazquez-Flores.  The letter explained that evidence 
addressing the impact of his disorder on employment is 
considered important, and that evidence he should consider 
submitting includes evidence showing how the pertinent 
symptoms affect him.  In addition, the veteran has 
affirmatively demonstrated that he has actual knowledge of 
the information and evidence necessary to substantiate his 
claim.  In several statements he specifically describes the 
effect of his disorder, and his pain in particular, on his 
employment.  He has also described how it affects his daily 
activities such as when trying to lift ordinary objects.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c).  The veteran and his 
representative have been kept informed of the RO's actions in 
this case by way of the Statement of the Case, and been 
informed of the evidence considered, the pertinent laws and 
regulations and a rationale for the decision reached in the 
claim.  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that the duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.

The veteran filed a request for an increased evaluation of 
his left shoulder disability in October 2004.  Prior to that 
date the veteran's left shoulder bursitis had been evaluated 
at 10 percent.  

A VA examination was conducted in February 2005.  By way of 
history the veteran reported continuous left shoulder pain 
since 1983.  Symptoms at that time consisted of dull pain 
with increased pain with repetitive movement and overhead 
lifting.  Physical examination indicated no evidence of 
tenderness and range of motion testing revealed no evidence 
of discomfort or loss of mobility.  Forward flexion of the 
left shoulder was said to be 160 degrees with pain at 90 
degrees, abduction was 160 degrees with pain at 90 degrees, 
and external and internal rotation was said to be 80 degrees.  
X-rays of the left shoulder were conducted and compared with 
x-rays from January 2002.  The examiner's impression was mild 
acromioclavicular (AC) osteoarthritis and he diagnosed the 
veteran with degenerative joint disease of the left shoulder.  

Based upon the above, in a March 2005 rating decision the RO 
increased the veteran's evaluation for left shoulder bursitis 
from 10 to 20 percent, effective as of October 25, 2004.  In 
November 2005 the veteran filed a statement requesting an 
increased evaluation for his left shoulder disability.  

A VA examination of the left shoulder was conducted in 
December 2005.  At that time the veteran complained of 
residual aching and stiffness, and pain when working 
overhead, but stated that he had no acute flare-ups that were 
incapacitating in the past 12 months.  On physical 
examination the examiner noted forward flexion of the left 
shoulder was said to be 180 degrees with mild pain, abduction 
was 180 degrees with mild pain, and external and internal 
rotation was said to be 90 degrees without pain.  No 
additional limitations were noted in terms of repetition of 
movement that would indicate pain fatigue, incoordination, 
weakness, or lack of endurance.  The examiner noted that 
February 2005 x-rays demonstrated stable mild 
acromioclavicular osteoarthritis, and the examiner's 
diagnosis was osteoarthritis of the left acromioclavicular 
joint with residuals.  

An additional VA examination of the left shoulder was 
conducted in March 2007.  At that time the veteran was 
complaining of left shoulder pain at a level of nine out of 
ten with stiffness.  Flare-ups were said to occur with 
activities requiring abduction such as driving.  The veteran 
stated he had taken three days off for shoulder pain in the 
last ten weeks.  Physical examination indicated that forward 
flexion of the left shoulder was limited to 100 degrees with 
pain, abduction was 95 degrees with pain, external rotation 
was limited to 30 degrees with pain, and internal rotation 
was limited to 40 degrees without pain.  Additional 
limitation of pain was present with repetitive use.  The 
examiner's diagnosis was degenerative spurring of the 
acromioclavicular and glenohumeral joints with impingement 
syndrome.  No additional limitation of joint function was 
said to be present due to pain, fatigue, weakness, lack of 
endurance, or incoordination.  

The veteran essentially contends that the current evaluation 
assigned for his bursitis of the left shoulder with mild 
acromioclavicular osteoarthritis does not accurately reflect 
the severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. 
§ 4.1.  Separate Diagnostic Codes identify the various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

The Board is also required to consider whether the veteran 
may be entitled to a staged rating.  Therefore, in this 
claim, the Board has assessed the level of disability from 
the date of the veteran's request for an increased evaluation 
in October 2004 to the present, determining whether the level 
of impairment warrants different disability ratings at 
different times over the life of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's left shoulder disability evaluation was rated 
under hyphenated Diagnostic Code 5019-5201, which indicates 
that the veteran's left shoulder disability includes both 
bursitis and limitation of arm motion.  See 38 C.F.R. § 4.27 
(2007) (noting that the diagnostic code for diseases may 
contain the diagnostic code for the disease followed by a 
hyphen and the diagnostic code for the residual condition on 
which the rating is based); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5019 (bursitis is rated on limitation of joint motion), 
5201 (limitation of arm motion).  

Under Diagnostic Code 5201 a 20 percent rating is assigned 
for limitation of minor arm motion to midway between side and 
shoulder level (between 45 and 90 degrees), and a 30 percent 
rating is assigned for limitation of motion of the arm to 25 
degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  In determining whether the veteran had limitation 
of motion to shoulder level, it is necessary to consider 
reports of forward flexion and abduction.  See Mariano v. 
Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. 
§ 4.71, Plate I (2007).  

Here, the objective medical evidence of record shows forward 
flexion to 100 degrees and abduction to 95 degrees.  Thus, 
left arm motion is not limited to 25 degrees from the side.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Accordingly, an 
evaluation in excess of 20 percent under Diagnostic Code 5201 
is not warranted.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 20 percent 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); see 
also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (2006).  The veteran reported 
shoulder pain, stiffness, and weakness, some flare-ups, 
difficulty sleeping, and a decreased ability to conduct 
overhead lifting.  However, the veteran's most recent VA 
examination is clear that these factors, in the opinion of 
the examiner, do not additionally limit joint function.  As 
such, an additional evaluation under DeLuca is not warranted.  

Based upon the above, the Board finds that the evidence in 
this matter does not support an evaluation in excess of 20 
percent for bursitis of the left shoulder with mild 
acromioclavicular osteoarthritis.  Specifically, the 
veteran's range of motion is greater than 25 degrees from his 
side.  Additionally, the available evidence does not indicate 
that the evaluation assigned is insufficient and that an 
additional evaluation for weakness, pain, or other factors is 
warranted.  

The Board has carefully reviewed the record, but finds that 
the evidence did not, at any particular point during this 
appeal, support entitlement to a rating in excess of 20 
percent.  See Hart, supra.

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2007).  The veteran contends that he has 
experienced near-accidents at work from the pain and weakness 
occasioned by his shoulder disorder, and is unable to do some 
work functions.  Notably, however, he has remained employed 
for a number of years, and has not adduced any evidence 
either suggesting that his employer has taken adverse action 
against him on account of his disorder, or showing that he 
has missed an unusual amount of work due to the disorder.  
The Board finds that the veteran's shoulder disorder is not 
productive of marked interference with employment as to 
require referral for consideration of an extraschedular 
evaluation.  In addition, there is no evidence that his 
disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996) ; Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 


ORDER

An evaluation in excess of 20 percent for bursitis of the 
left shoulder with mild acromioclavicular osteoarthritis is 
denied.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


